IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


LAURA KATE ELLIOTT,

             Appellant,

 v.                                                    Case No. 5D16-3250

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 24, 2017

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

James S. Purdy, Public Defender, and Noel
A. Pelella, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

      We affirm Laura Kate Elliott's conviction and sentence for violation of probation.

With the benefit of counsel, Appellant admitted that she violated the terms of probation;

however, the court’s order revoking her probation does not specify which conditions of

probation she violated. Therefore, we remand the case to the trial court for the limited
purpose of entering a written order specifying the conditions of probation Appellant

violated.

       AFFIRMED and REMANDED with instructions.


COHEN, C.J., SAWAYA and EDWARDS, JJ., concur.




                                         2